Ito mic
We,

UNITED STATES DISTRICT COURT a |
SOUTHERN DISTRICT OF GEORGIA ZUISNOY 12. PH 2:53

AUGUSTA DIVISION A :
CLERK AANS (URINO

UNITED STATES OF AMERICA CR117-035 S

)
)
Vv. )
)
ANTHONY ROPER )

WRIT OF EXECUTION

TO THE UNITED STATES MARSHAL:

A judgment was entered on January 11, 2019, in the United States District
Court for the Southern District of Georgia, in favor of the United States of America
and against Defendant Anthony Roper, whose last known address is 1445 Aylesbury
Drive, Evans, Georgia 30809, in the sum of $200,100.00. The balance on the account
as of November 7, 2019 is $179,760.85.

THEREFORE, YOU ARE HEREBY COMMANDED to satisfy the judgment by
levying and/or executing on and selling all property in which Defendant Anthony
Roper, has a substantial nonexempt interest, and by executing upon the property
described as Defendants property located at 1943 Kingston Lane, Hinesville, Georgia
313813.

YOU ARE ALSO COMMANDED to collect interest thereon from the date
hereof with your costs and expenses and make return of this writ within ninety days
after the date of issuance if levy is not made, or, within ten days after the date of sale

of property on which levy is made.
YOU ARE FURTHER COMMANDED that the levy and sale shall not exceed
property reasonably equivalent in value to the aggregate amount of the judgment,
costs and interest.

YOU ARE FURTHER AUTHORIZED, at your discretion, to contract with a

real estate or brokerage firm for the sale of the property in order to maximize said

HON. DUDLEY H. BOWEN, JUDG
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

sale.

ISSUED this the/, Fe of

 
